Title: 26th.
From: Adams, John Quincy
To: 


       Office as usual. Dr. Kilham, returned to Town this evening. I passed an hour or two with Mr. Tufts.
       The most amiable of the roman Emperors, at the close of a day, which had presented no object upon which he might exert his benevolence, exclaimed “I have lost a day.” To a man placed in a situation which enabled him so eminently to be useful to his fellow creatures, it must really be a misfortune, that one day should pass over without offering him an opportunity, to display his virtues: but as this was his peculiar duty in his sphere of life; so has every individual, (however humble the tenor of his way may be,) his own; and every day to him is lost which does not render him more capable of fulfilling the duties for which he was created. Such however have been many, many of my days, and even this among the rest was so barren, both of occurrences, and of observations, that unless I had recollected that circumstance I should have had nothing to say.
      